Appeal from a decision of the Workers’ Compensation Board, filed December 14, 1977, which affirmed a referee’s decision basing the amount of compensation awarded to claimant on a finding that she voluntarily limited her participation in the labor market. The board found: "based on the claimant’s testimony that she occasionally worked four days, but she only wanted to work three days, that the claimant voluntarily limited her participation in the labor market, therefore, Subdivision 3 of Section 14 does not apply in this case.” There is substantial evidence in the record to support the determination of the board (Matter of Pfeffer v Parkside Caterers, 42 NY2d 59, 60-61; Matter of Henry v Pittman Co., 60 AD2d 733; Matter of Derion v Gilford Mfg. Co., 282 App Div 788). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Staley, Jr., and Mikoll,
JJ., concur.